Title: To George Washington from Brigadier General Samuel Holden Parsons, 10 February 1777
From: Parsons, Samuel Holden
To: Washington, George

 

Dear General
State of Connectt Lyme 10th Feby 1777

since I came into this State I have been constantly employed in forwarding the Eight Battalions to be rais’d here in which I have many Obs[t]acles both in raising & furnishing them with Arms & Clothing the little Time the Soldiers have been at Home is one Reason why they do not engage yet small Guards are establish’d on our Coast into which they inlist in Preference to a Service abroad where their Return to their Friends is Uncertain. The four Battalions rais’d by this State untill the 15th of March & a Regt of Volunteers inlisted for the same Term seem to me the greatest Obstacles to a Speedy filling the propos’d Regiments but these I hope will be soon remov’d: Arming & Clothing the Troops are of Importance to promoting the Inlistment of recruits as well as rendering them of Use when inlisted; In what Manner the Troops are to be arm’d, I cannot find at present, those delivered into the Store at the Close of the Campaign are not Sufficient if good to Arm all the Troops; many of them are at present much out of Repair & will Need considerable Expence to make them fit for Use. I conceive it highly necessary the Levies should be Arm’d & cloth’d as soon as possible, to enable them to learn to perform the several Duties of a Soldier: I have sent to Peeks Kill for five Hundred fire Arms & Accoutrements & propose to have them put in the best possible State Bayonets where wanting & every other necessary provided, if I can procure the Arms & find it agreeable to your Excellency that this Method should be taken. I understand some of the Prize Arms are Still on Hand & not forwarded to Fish Kill if you think Proper I wish for Liberty to procure A Number of those Arms & also A further Supply from any Public Store to Arm the Levies as they enlist & to Procure all necessary Repairs where wanting: As to the Clothing, several Regiments can be Supplied with what is Still in this State, small Clothing Such as Stockings &c. can be procured for many of the Soldiers, As I am not Authoris’d to make any purchase of those Articles I know not what Method to pursue in this Matter till your Pleasure is known. in the mean Time I have Secur’d some of those Articles on Condition you consent I should purchase them: I should be glad to know whether Any of the publick Clothing passing through this State may be detain’d; I know twill promote the recruiting Service to Clothe our Troops as soon as possible: as Clothing is now much prefer’d to Money—if the Guards in the State were discontinued at present & the Continental Troops Orderd into these Towns where the Guards are now kept, & to do that Duty, till further Orders, I apprehend the Service would be promoted by it: as those who design to ingage in the Public Service must in that Case inlist in

the Continental Army. I am aware of a Difficulty which will hereafter arise from the Different Dates of the Commissions of the Officers in the new raising Army, some States have Dated in Octr some in Novr, according to the Time of the Session of the Body Appointing; As this may affect the Rank of the Officers & occasion undue Heats & Altercations, I could wish it early Remedied, As the first of Jany was the Time the Old Army was disbanded & the new to be rais’d, I think it would be reasonable the Commissions should be consider’d of One Date, however different they may in Fact be: I know this State will have more than Jersey unless some such Rule is adopted, our Assembly Sat the 11th of Octr & of Course the Commissions bear that Date, which I believe is as early as most of the States, but I wish all Distinctions between States to be buried in everlasting Oblivion & therefore desire Nothing for this or any other State which will give Occasion for Envy or Strife. I shall Use my utmost Diligence whilst here to promote the recruiting Service in which I hope to do some Good. this will lead me to every Part of the State some Parts of which tis very probable I may be able to purchase Some Articles of Clothing, perhaps some Arms & Accoutrements; The Bearer will receive & bring your Excellency’s Orders for Arms & Clothing if You think best to Send such Order your Direction in the Matters I have mention’d or any other in which I can be of any Service I shall be happy to receive & execute. I am yr Excellency’s Obedt h. Servt

Saml H. Parsons

